DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 30 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 2 and 4-13 are pending for examination.
Claims 3 and 14 are canceled.
Claims 1, 2, 4, 7 and 9-13 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 30 November 2021.
Amendments to the drawings have been submitted with the amendment filed 30 November 2021.
Drawings
The replacement drawings were received on 30 November 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacFarland, Jr. (US 3874976) (hereinafter MacFarland).
Regarding claim 12, the MacFarland reference discloses an apparatus for holding a tubular film (bag material layers 7A and 7B) (figures 1A-1F) while said film (7A and 7B) is being welded and cut (MacFarland uses the term “sealed” which is equivalent to the term “welded” used in the claims), said apparatus comprising elements (jaws 11 and 12 with gripper means 14 having first and second gripper means 21 and 22 on jaw 11, and cooperating gripper means 14A having first and second gripper means 21A and 22A on jaw 12) adapted for cooperating with each other for temporarily holding the film (7A and 7B), said elements (gripper means 21, 22, 21A and 22A of jaws 11 and 12) enclosing a cutting device (cutting means 16) and a welding device (sealer means 15 having first sealing means 31 on jaw 11, and sealing means 15A having first sealing means 31A on jaw 12), and wherein the apparatus comprises an additional welding device (sealer means 15 having second sealing means 32 on jaw 11, and sealing means 15A having second sealing means 32A on jaw 12) placed between the elements (jaws 11 and 12 with gripper means 14 having first and second gripper means 21 and 22 on jaw 11, and cooperating gripper means 14A having first and second gripper means 21A and 22A on jaw 12) adapted for cooperating with each other for holding the film (7A and 7B), said welding device (sealer means 15 having first sealing means 31 on jaw 11, and sealing means 15A having first sealing means 31A on jaw 12) and said additional welding device (sealer means 15 having second sealing 
Regarding claim 13, the MacFarland reference discloses the apparatus according to claim 12, wherein the elements (jaws 11 and 12 with gripper means 14 having first and second gripper means 21 and 22 on jaw 11, and cooperating gripper means 14A having first and second gripper means 21A and 22A on jaw 12) adapted for cooperating with each other for holding the film (7A and 7B) comprise a set of reciprocating elements (cylinders 9 and 9A, and respective jaw supports 24 and 24A, reciprocate the jaws 11 and 12 relative to one another) that can be forced together (starting with fig. 1B) in order to press against the outer surface of the film (film layers 7A and 7B), while the cutting device (cutting means 16) and welding device (sealer means 15 having first sealing means 31 on jaw 11, and sealing means 15A having first sealing means 31A on jaw 12), which are placed between the set of reciprocating elements (cylinders 9 and 9A, and respective jaw supports 24 and 24A of jaws 11 and 12), cuts and welds the film thereby generating two closed ends (finishing with fig. 1F) (see operation describe at col. 3, lines 10-61).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurgood et al. (US 2009/0038273) (hereinafter Thurgood).
Regarding claim 12, the Thurgood reference discloses an apparatus for holding a tubular film (abstract, and paragraph [0002] describes film formed into a tube) (figures 1-5) while said film (film sheet 74 with layers 75 and 77) is being welded (Thurgood uses the term “sealing” which is equivalent to the term “welding” used in the claims) and cut, said apparatus comprising elements (jaws 12 and 14, with jaw 12 having clamp arms 16 and 18, and with jaw 14 having cooperating support members 46 and 48) adapted for cooperating with each other 
Regarding claim 13, the Thurgood reference discloses the apparatus according to claim 12, wherein the elements (jaws 12 and 14, with jaw 12 having clamp arms 16 and 18, and with jaw 14 having cooperating support members 46 and 48) adapted for cooperating with each other for holding the film (film sheet 74 with layers 75 and 77) comprise a set of reciprocating elements (the jaws 12 and 14 are moved relative to one another, paragraph [0016]) that can be forced together (starting with fig. 3) in order to press against the outer surface of the film (film sheet 74 with layers 75 and 77), while the cutting device (knife assembly 62 and blade 64) and welding device (sealing bar 32 with sealing bar member 36 with respective nose 40, with cooperating sealing member 50), which are placed between the set of reciprocating elements .
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2011/0114709).
Regarding claim 12, the Hansen reference discloses an apparatus for holding a tubular film (paragraph [0017] describes two layers of foil (112) (equivalent to film)) (figures 1a-1f) while said film (112) is being welded and cut, said apparatus comprising elements (jaws 102 and 104 with holding points 124 and 125) adapted for cooperating with each other for temporarily holding the film (112), said elements (jaws 102 and 104 with holding points 124 and 125) enclosing a cutting device (knife 110) and a welding device (welding bar 107 and welding point 122 of welding support 108), and wherein the apparatus comprises an additional welding device (welding bar 109 and welding point 123 of welding support 108) placed between the elements (jaws 102 and 104 with holding points 124 and 125) adapted for cooperating with each other for holding the film (112), said welding device (welding bar 107 and welding point 122 of welding support 108) and said additional welding device (welding bar 109 and welding point 123 of welding support 108) flanking the cutting device (knife 110) (figs. 1a-1f).
Regarding claim 13, the Hansen reference discloses the apparatus according to claim 12, wherein the elements (jaws 102 and 104 with holding points 124 and 125) adapted for cooperating with each other for holding the film (112) comprise a set of reciprocating elements (the jaws 102 and 104 are moved up and down (paragraph [0016]) that can be forced together (starting with fig. 1c) in order to press against the outer surface of the film (112), while the .
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 10-297616) (hereinafter Nakamura).
Attention is directed to the English language machine translation of the Nakamura reference attached to this Office action.
Regarding claim 12, the Nakamura reference discloses an apparatus for holding a tubular film (films f and f’ form a tubular film - see figs. 3-6 and 11) while said film (f, f’) is being welded and cut (translation paragraph [0001]), said apparatus comprising elements (upper and lower sealing base 8 and 9, with upper film retainers 28 on sealing base 8 and lower film retainers 34 on lower sealing base 9) adapted for cooperating with each other for temporarily holding the film (f, f’), said elements (upper and lower sealing base 8 and 9, with upper film retainers 28 on sealing base 8 and lower film retainers 34 on lower sealing base 9) enclosing a cutting device (cutting means 42 with cutter 36) and a welding device (upper seal retainer 25 and lower seal holder 32 with nichrome wire 33 for welding on left side of fig. 3), and wherein the apparatus comprises an additional welding device (upper seal retainer 25 and lower seal holder 32 with nichrome wire 33 for welding on right side of fig. 3) placed between the elements (upper and lower sealing base 8 and 9, with upper film retainers 28 on sealing base 8 and lower film retainers 34 on lower sealing base 9) adapted for cooperating with each other for holding the film (f, f’), said welding device (upper seal retainer 25 and lower seal holder 32 
Regarding claim 13, the Nakamura reference discloses the apparatus according to claim 12, wherein the elements (upper and lower sealing base 8 and 9, with upper film retainers 28 on sealing base 8 and lower film retainers 34 on lower sealing base 9) adapted for cooperating with each other for holding the film (f, f’) comprise a set of reciprocating elements (fig. 11, rods 16 and 18, and cylinders 11 and 12 move upper seal base 8 and lower seal base 9 up and down - translation paragraph [0035]) that can be forced together (starting with fig. 4) in order to press against the outer surface of the film (f, f’), while the cutting device (cutting means 42 with cutter 36) and welding device (upper seal retainer 25 and lower seal holder 32 with nichrome wire 33 for welding on left side of fig. 3), which are placed between the set of reciprocating elements (rods 16 and 18, and cylinders 11 and 12 move upper seal base 8 and lower seal base 9), cuts and welds the film (f, f’) thereby generating two closed ends (finishing with fig. 6) (see translation paragraphs [0037]-[0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (WO 2016/070883) (hereinafter Hansen ‘883) in view of any one of MacFarland, Jr. (US 3874976) (hereinafter MacFarland), Thurgood et al. (US 2009/0038273) (hereinafter Thurgood), Hansen (US 2011/0114709) (hereinafter Hansen ‘709), or Nakamura et al. (JP 10-297616) (hereinafter Nakamura).
Regarding claim 1, the Hansen ‘883 reference discloses a system for packaging objects with a tubular plastic film (hose-shaped stretch foil), the system comprising a gripping unit (movable packaging frame 2, 20) having a plurality of horizontally oriented gripping arms (3) for holding the tubular plastic film (4) and for releasing it onto an object (7); a first conveyor (6) for supporting the object (7) and transporting it toward the gripping unit (2) in an axis parallel with the gripping arms (3) so that the object (7) is delivered between the gripping arms (3); a second conveyor (8) for supporting the object (7) and transporting it away from the gripping unit (2), said second conveyor (8) placed next to the gripping unit (2), which during packaging is placed between the first (6) and second conveyors (8); and a control unit (page 3, lines 31 and 32).
The Hansen ‘883 reference discloses all of applicant’s claimed subject matter with the exception of elements adapted for cooperating with each other for temporarily holding the film, said elements enclosing a cutting device and a welding device, said elements positioned at an exit end of the first conveyor; and wherein an additional welding device is adopted between the elements adapted for cooperating with each other for holding the film, said welding device and said additional welding device flanking the cutting device.
 As discussed above in the 35 USC 102(a)(1) rejections, any one of the MacFarland, Hansen ‘709, Thurgood, or Nakamura references discloses a system for packaging objects in 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hansen ‘883 system for packaging an object by having incorporated elements adapted for cooperating with each other for temporarily holding the film, said elements enclosing a cutting device and a welding device, said elements positioned at an exit end of the first conveyor; and wherein an additional welding device is adopted between the elements adapted for cooperating with each other for holding the film, said welding device and said additional welding device flanking the cutting device, as taught by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura, in order to seal the tubular film closed and separate the finished film packaged object from other portions of the film, thereby permitting the formation of a series of finished packages.
Regarding claim 2, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 1, wherein the elements adapted for cooperating with each other for holding the film comprise a set of reciprocating elements that can be forced together in order to press against the outer surface of the film, while the cutting device and welding device, 4S/N Not Yet AssignedDocket No. 09498.0076FPWO which are placed between the set of reciprocating elements, cuts and welds the film thereby generating two closed ends (see the 
Regarding claim 4, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 1, wherein the system is programmed (Hansen: control unit (page 3, lines 31 and 32)) to execute the following steps: loading the gripping unit (Hansen ‘883: 2) with tubular plastic film (Hansen ‘883: 4); ensuring that the gripping unit (Hansen ‘883: 2) is placed between the first (Hansen ‘883: 6) and second (Hansen ‘883: 8) conveyors, whereby the gripping arms (Hansen ‘883: 3) are positioned axially with the conveyors (Hansen ‘883: 6, 8); activating the first conveyor (Hansen ‘883: 6) to transport the object (Hansen ‘883: 7) toward the gripping unit (Hansen ‘883: 2), wherein the object (Hansen ‘883: 7) moves along and in between the gripping arms (Hansen ‘883: 3); activating the gripping unit (Hansen ‘883: 2) to release film (Hansen ‘883: 4) from the gripping arms (Hansen ‘883: 3) onto the object (Hansen ‘883: 7) while the object (Hansen ‘883: 7) moves towards the second conveyor (Hansen ‘883: 8); and moving the object (Hansen ‘883: 7) with closed ends to the second conveyor (Hansen ‘883: 8) to transport the packaged object (Hansen ‘883: 7) away from the gripping unit (Hansen ‘883: 2) (Hansen ‘883: page 3, line 33 - page 4, line 14).  
The Hansen ‘883 system does not disclose activating the set of reciprocating elements thereby forcing them to press against the outer surface of the film, while the cutting device and welding device, which is placed between the set of reciprocating elements, cuts and welds the film thereby generating a closed end in the film covering the object.  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hansen ‘883 system by having had the system (control unit) also programmed to activating the set of reciprocating elements thereby forcing them to press against the outer surface of the film, while the cutting device and welding device, which is placed between the set of reciprocating elements, cuts and welds the film thereby generating a closed end in the film covering the object.  A skilled artisan would, once having the combined system structure of the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, been motivated to have reprogrammed the control unit of Hansen ‘883 in order to have the system operated such that the set of reciprocating elements are moved, the cutting device cuts and the welding device welds the film thereby generating a closed end in the film covering the object since those are the intended operational functions of the reciprocating elements, the cutting device and the welding device.  A skilled artisan is also well aware that it has been held that writing computer programming code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed. Fonar Corp. v. General Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997).
Regarding claim 5, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 1, wherein the gripping unit (Hansen ‘883: 2) is loadable with tubular plastic film (Hansen ‘883: 4) for 
Regarding claim 6, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 1, wherein the gripping unit (Hansen ‘883: 2) is movable (Hansen ‘883: page 6, line 28).
Regarding claim 7, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 6, wherein the gripping unit (Hansen ‘883: 2) is movable between a station for loading the gripping unit (Hansen ‘883: 2) and the space between the first (Hansen ‘883: 6) and second (Hansen ‘883: 8) conveyors, where packaging of the object (Hansen ‘883: 7) is performed (Hansen ‘883: page 6, lines 28-35). 
Regarding claim 8, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, discloses the system according to claim 1, wherein the system is configured to accommodate a long object (Hansen ‘883: 7) by consecutively releasing two tubular film segments (Hansen ‘883: 4) segments along a length of the long object (Hansen ‘883: 7), said two tubular segments (Hansen ‘883: 4) overlapping each other along the length of the long object.  The functional recitation set forth in claim 8 is fully capable of being performed by the now modified Hansen ‘883 system.
Regarding claim 9, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, also teaches a method for packaging objects with a tubular film (Hansen ‘883: 4), said method comprises the steps of: providing the system of claim 1 (the combination of Hansen ‘883 and any one of MacFarland, Hansen ‘709, Thurgood, 
The Hansen ‘883 system does not disclose that the method performed by the system includes the step of activating the set of reciprocating elements thereby forcing them to press against the outer surface of the film, while the cutting device and welding device, which is placed between the set of reciprocating elements, cuts and welds the film thereby generating at least one closed end.  
However, the reciprocating elements, the cutting device, the welding device are now all provided based on the combination of Hansen ‘883 system and any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura discussed above.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Hansen ‘883 system by having 
Regarding claims 10 and 11, the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, also teaches the method according to claim 9, wherein the gripping unit (Hansen ‘883: 2) is configured to accommodate a long object, but does not expressly disclose consecutively releasing two tubular film segments along the long object, said segments overlapping each other along a length of the long object, and wherein the overlapping segments are held in place by gluing or by a band.  
However, a skilled artisan has within their general knowledge that it is old and well known in the relevant art to package a long object by consecutively releasing two tubular film segments along the long object, with said segments overlapping each other along a length of the long object, and having the overlapping segments held in place by gluing or by a band.  This technique is frequently done by skilled artisans to package stacked planks of lumber or long 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method performed by the Hansen ‘883 system, as modified by any one of MacFarland, Hansen ‘709, Thurgood, or Nakamura above, by having had the gripping unit (Hansen ‘883: 2) configured to accommodate a long object by consecutively releasing two tubular film segments along the long object, said segments overlapping each other along a length of the long object, and wherein the overlapping segments are held in place by gluing or by a band, as is known by a skilled artisan in the relevant art, in order to package stacked planks of lumber or long blocks of material in order to protect such stacked planks of lumber or long blocks within a closed or sealed film wrapper when the wrapping of such objects may require more than a nominal amount of provided film.
Response to Arguments
Drawings:
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 30 November 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 

Specification:
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 30 November 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Claim Objections:
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 30 November 2021, with respect to the objection to the claims 1, 2, 4, 9, 12 and 13 have been fully considered and are persuasive.  The objection to the claims as set forth in the previous Office action has been withdrawn. 
35 USC 112(b) Rejection:
Applicant’s amendment and corresponding arguments, see page 10 of the Remarks, filed 30 November 2021, with respect to the rejection of claims 1-11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112(b) as set forth in the previous Office action has been withdrawn. 
35 USC 102(a)(1) Rejection:
Applicant’s arguments, see pages 10 and 11 of the Remarks, filed 30 November 2021, with respect to the rejection of claims 12-14 under 35 USC 102(a)(1) as anticipated by Siegel (WO 93/01978) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as set forth above.

35 USC 103 Rejection:
Applicant’s arguments, see pages 11 and 12 of the Remarks, filed 30 November 2021, with respect to the rejection of claims 1-11 under 35 USC 103 as unpatentable over Hansen et al. (WO 2016/070883) in view of Siegel (WO 93/01978 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth above.
On review of applicant’s arguments, see pages 11 and 12, it is pointed out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faletti et al. (US ‘810) discloses a wrapping method and machine including a sealing and clamping device (figs. 6-8) that includes first and second clamping devices, and first and sealing devices which flank a cutting knife.
Officina Meccanica Prassede (GB ‘944) discloses a wrapping method and machine including a sealing and clamping device (figs. 8-10) that includes first and second clamping devices, and first and sealing devices which flank a cutting knife.
Uthoff (DE ‘601) discloses a wrapping method and apparatus including a sealing and clamping device, and a cutting knife.
Bochtler (EP ‘518) discloses a device for clamping, sealing and cutting a film (fig. 1) that includes first and second clamping devices, and first and sealing devices which flank a cutting knife.
Blytmann (NL ‘136) discloses a device for clamping, sealing and cutting a film (figs. 1-5) that includes first and second clamping devices, and first and sealing devices which flank a cutting knife.
Goodman (GB ‘000) discloses a wrapping method and machine for multiple articles which includes a device for clamping, sealing and cutting a film that includes first and second clamping devices, and first and sealing devices which flank a cutting knife.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 February 2022